Exhibit 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
September 22, 2019, by and among Argonaut Intermediate, Inc., a Delaware
corporation (“Parent”), Arotech Corporation, a Delaware corporation (the
“Company”), and each of the undersigned stockholders of the Company (each, a
“Holder”).

RECITALS

Pursuant to an Agreement and Plan of Merger, dated as of the date hereof (the
“Merger Agreement”), by and among Parent, Argonaut Merger Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and the
Company, Merger Sub is merging with and into the Company (the “Merger”) and the
Company, as the surviving corporation of the Merger, will thereby become a
wholly-owned subsidiary of Parent. Concurrently with the execution and delivery
of the Merger Agreement and as a condition and inducement to Parent and Merger
Sub to enter into the Merger Agreement, Parent has required that Holder enter
into this Agreement. Holder is the beneficial owner (within the meaning of Rule
13d-3 of the Exchange Act) of such number of shares of the outstanding common
stock, par value $0.01 per share, of the Company as is indicated beneath
Holder’s signature on the last page of this Agreement (the “Shares”).

Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Merger Agreement.

AGREEMENT

The parties agree as follows:

1.    Agreement to Retain Shares.

(a)    Transfer. During the period beginning on the date hereof and ending on
the earlier to occur of (i) the Effective Time and (ii) the Expiration Date (as
defined in Section 4), (1) except as contemplated by the Merger Agreement, and
except as provided in Section 1(b), Holder agrees not to, directly or
indirectly, sell, transfer, exchange or otherwise dispose of (including by
merger, consolidation or otherwise by operation of law) the Shares or any New
Shares (as defined below), and (2) Holder agrees not to, directly or indirectly,
grant any proxies or powers of attorney, deposit any of the Shares into a voting
trust or enter into a voting agreement with respect to any of the Shares, or
enter into any agreement or arrangement providing for any of the actions
described in this clause (2) (other than as required to comply with
Section 2(a)).

(b)    Permitted Transfers. Section 1(a) shall not prohibit a transfer of Shares
or New Shares (as defined below) by Holder (i) for the net settlement of
Holder’s restricted stock units (including performance-based restricted stock
units) settled in shares of common stock of the Company (to pay any tax
withholding obligations), (ii) for the receipt upon settlement of Holder’s
restricted stock units, and the sale of a sufficient number of such shares of
common stock of the Company acquired upon settlement of such restricted stock
units as would generate sales proceeds sufficient to pay the taxes payable by
Holder as a result of such settlement,



--------------------------------------------------------------------------------

(iii) made pursuant to, and in compliance with, a written plan that meets the
requirements of Rule 10b5-1 under the Securities Exchange Act of 1934, as
amended, established prior to a date hereof, (iv) to any family member or trust
for the benefit of any family member, (v) to any stockholder, member or partner
of any Holder which is an entity, (vi) to any Affiliate of Holder, (vii) to any
person or entity if and to the extent required by any non-consensual Order, by
divorce decree or by will, intestacy or other similar applicable Law or
(viii) to the extent necessary to generate proceeds sufficient to pay taxes
payable by Holder as a result of the vesting of, or lapse of restrictions with
respect to, restricted Shares and/or restricted New Shares, so long as, in the
case of the foregoing clauses (iv), (v), (vi) and (vii), the assignee or
transferee agrees to be bound by the terms of this Agreement and executes and
delivers to the parties hereto a written consent and joinder memorializing such
agreement. During the term of this Agreement, the Company will not register or
otherwise recognize the transfer (book-entry or otherwise) of any Shares or any
certificate or uncertificated interest representing any of Holder’s Shares,
except as permitted by, and in accordance with, this Section 1(b).

(c)    New Shares. Holder agrees that any shares of common stock of the Company
that Holder purchases or with respect to which Holder otherwise acquires record
or beneficial ownership after the date of this Agreement and prior to the
earlier to occur of (i) the Effective Time and (ii) the Expiration Date (“New
Shares”) shall be subject to the terms and conditions of this Agreement to the
same extent as if they comprised the Shares.

2.    Agreement to Vote Shares.

(a)    Until the earlier to occur of the Effective Time and the Expiration Date,
at every meeting of the stockholders of the Company called with respect to any
of the following, and at every adjournment thereof, and on every action or
approval by written consent of the stockholders of the Company with respect to
any of the following, Holder shall appear at such meeting (in person or by
proxy) and shall vote or consent the Shares and any New Shares (i) in favor of
adoption of the Merger Agreement and (ii) against any Acquisition Proposal (the
“Covered Proposal”). This Agreement is intended to bind Holder as a stockholder
of the Company and only with respect to the Covered Proposal. Except as
expressly set forth in clauses (i) and (ii) of this Section 2, Holder shall not
be restricted from voting in favor of, against or abstaining with respect to any
other matter presented to the stockholders of the Company. Until the earlier to
occur of the Effective Time and the Expiration Date, Holder covenants and agrees
not to enter into any agreement or understanding with any Person with respect to
voting of its Shares on any Covered Proposal which conflicts with the terms of
this Agreement.

(b)    Holder further agrees that, until the earlier to occur of the Effective
Time and the Expiration Date, Holder will not, and will not permit any entity
under Holder’s control to, (A) solicit proxies or become a “participant” in a
“solicitation” (as such terms are defined in Rule 14A under the Exchange Act) in
opposition to the Covered Proposal, (B) initiate a stockholders’ vote with
respect to an Acquisition Proposal, (C) become a member of a “group” (as such
term is used in Section 13(d) of the Exchange Act) with respect to any voting
securities of the Company with respect to an Acquisition Proposal, or (D) take
any action that the Company is prohibited from taking pursuant to Section 5.5 of
the Merger Agreement.

 

-2-



--------------------------------------------------------------------------------

3.    Representations, Warranties and Covenants of Holder. Holder hereby
represents and warrants to Parent that (i) Holder is the beneficial owner of the
Shares, which, at the date of this Agreement and at all times up until the
earlier to occur of (A) the Effective Time and (B) the Expiration Date, will be
free and clear of any Liens or other encumbrances (other than those created by
this Agreement or applicable Law), (ii) as of the date hereof, Holder does not
own of record or beneficially any shares of outstanding capital stock of the
Company other than the Shares (excluding shares as to which Holder currently
disclaims beneficial ownership in accordance with applicable Law), (iii) Holder
has the legal capacity, power and authority to enter into and perform all of
Holder’s obligations under this Agreement and (iv) this Agreement has been duly
and validly executed and delivered by Holder and constitutes a valid and binding
agreement of Holder, enforceable against Holder in accordance with its terms,
subject to (a) laws of general application relating to bankruptcy, insolvency
and the relief of debtors and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.

4.    Termination. This Agreement shall terminate automatically and shall have
no further force and effect as of the termination of the Merger Agreement in
accordance with the terms and provisions thereof (the “Expiration Date”).

5.    Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (i) Holder makes no agreement or understanding herein in any capacity
other than solely in Holder’s capacity as a beneficial owner of the Shares and
(ii) nothing in this Agreement shall be construed to limit or affect Holder, or
any Affiliate or designee of Holder, in any other capacity (including as an
officer of the Company or as a member of the Company Board in acting in his or
her capacity as an officer or director of the Company) or in exercising his or
her fiduciary duties and responsibilities as an officer of the Company or as a
member of the Company Board.

6.    Miscellaneous.

(a)    Amendments and Waivers. Any term of this Agreement may be amended or
waived with the written consent of the parties hereto or their respective
successors and assigns. Any amendment or waiver effected in accordance with this
Section 6(a) shall be binding upon the parties and their respective successors
and assigns.

(b)    Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law thereof. Each of the parties hereto (i) consents
to submit to the personal jurisdiction of the Court of Chancery of the State of
Delaware (or, only if the Court of Chancery of the State of Delaware declines to
accept or does not have jurisdiction over a particular matter, any state or
federal court within the State of Delaware) in the event any dispute arises out
of this Agreement, (ii) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (iii) agrees that it shall not bring any action relating to this Agreement
in any court other than the Court of Chancery of the State of Delaware (or, only
if the Court of Chancery of the State of Delaware declines to accept or does not
have jurisdiction over a particular matter, any state or federal court within
the State of Delaware).

 

-3-



--------------------------------------------------------------------------------

(c)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(d)    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(e)    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service, confirmed email or confirmed
facsimile, or 72 hours after being deposited in the regular mail as certified or
registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address, email address or facsimile number as set
forth below, or as subsequently modified by written notice.

(f)    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable Law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

(g)    No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent or any of its Affiliates any direct or indirect
ownership or incidence of ownership of or with respect to any Shares or New
Shares. All rights, ownership and economic benefit of and relating to the Shares
and any New Shares shall remain vested in and belong to Holder, and Parent shall
have no authority to manage, direct, superintend, restrict, regulate, govern or
administer any of the policies or operations of the Company or exercise any
power or authority with respect to Holder in the voting of any Shares or New
Shares, except as specifically provided herein and in the Merger Agreement.

(h)    Specific Performance. Each of the parties hereto recognizes and
acknowledges that a breach of any covenants or agreements contained in this
Agreement will cause Parent and Merger Sub to sustain damages for which they
would not have an adequate remedy at law for money damages, and therefore each
of the parties hereto agrees that in the event of any such breach Parent shall
be entitled to the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which they may be entitled, at law or in equity.

[SIGNATURE PAGE FOLLOWS]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed on the date first above written.

 

ARGONAUT INTERMEDIATE, INC.

By:  

/s/ Noah Blitzer

Name:   Noah Blitzer Title:   Vice President and Secretary

Address:   555 Theodore Fremd Avenue, Suite A-210 Rye, NY 10580 Telephone:    
914-925-9600 Facsimile:   914-925-9699 Attention:   Noah Blitzer



--------------------------------------------------------------------------------

AROTECH CORPORATION

By:  

/s/ Dean M. Krutty

Name:   Dean M. Krutty Title:   President & CEO

Address:   Arotech Corporation 1229 Oak Valley Drive Ann Arbor, Michigan 48108
Attention: Dean Krutty Email: krutty@arotechusa.com



--------------------------------------------------------------------------------

HOLDERS:

/s/ Jon B. Kutler

JON B. KUTLER Holder’s Address for Notice:

68-1052 Honoka’ope Way

Kamuela, Hawaii 96743

 

Email: jkutler@admiraltypartners.com Attention: Jon B. Kutler

 

Shares owned of record:

 

        Beneficially owned shares:

 

Class of Shares

   Number              

Class of Shares

   Number  

Common Stock

     83,034           Common Stock      1,804,863  



--------------------------------------------------------------------------------

ADMIRALTY PARTNERS, INC.

/s/ Jon B. Kutler

By: Jon B. Kutler Its: Director Holder’s Address for Notice:

68-1052 Honoka’ope Way

Kamuela, Hawaii 96743

 

Email: jkutler@admiraltypartners.com Attention: Jon B. Kutler

 

Shares owned of record:

 

      Beneficially owned shares:

 

Class of Shares

   Number            

Class of Shares

   Number  

Common Stock

     1,579,984         Common Stock      0  



--------------------------------------------------------------------------------

THE CAROLINE L. KUTLER 2008 TRUST

/s/ Jon B. Kutler

By: Jon B. Kutler Its: Trustee Holder’s Address for Notice:

68-1052 Honoka’ope Way

Kamuela, Hawaii 96743

 

Email: jkutler@admiraltypartners.com Attention: Jon B. Kutler

 

Shares owned of record:

 

      Beneficially owned shares:

 

Class of Shares

   Number            

Class of Shares

   Number  

Common Stock

     124,179         Common Stock      0  



--------------------------------------------------------------------------------

JON AND SARA KUTLER FAMILY TRUST

/s/ Jon B. Kutler

By: Jon B. Kutler Its: Trustee Holder’s Address for Notice:

68-1052 Honoka’ope Way

Kamuela, Hawaii 96743

 

Email: jkutler@admiraltypartners.com Attention: Jon B. Kutler

 

Shares owned of record:

 

      Beneficially owned shares:

 

Class of Shares

   Number            

Class of Shares

   Number  

Common Stock

     100,700         Common Stock      0  